DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims and added new claims.  Support for the amendments and new claims is found in the original filing.
The amendment to the claims necessitated further search and consideration.   After further search and consideration allowable subject matter is below identified.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 5/11/2022 and 6/20/2022 have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Derek Mason on 6/30/2022.
The application has been amended as follows: 
Cancel Claim 15
Claim 1 is amended as follows:
AFTER:

    PNG
    media_image1.png
    143
    991
    media_image1.png
    Greyscale
DELETE “.” 
REPLACE with --; and,
	wherein the hydraulic fluid composition has a viscosity index of from 100 to 127.--
Allowable Subject Matter
Claims 1-14 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Shinoda (US 2016/032214) which discloses a composition which must possess a very high viscosity index well above and materially different from the instant claims rendering the environment in which it may be used materially different than that of the instant claims.  There being no motivation to modify the teachings of Shinoda to alter the viscosity index which would make it unsuitable for the intended purpose of Shinoda, the prior art does not teach or fairly suggest the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/ Primary Examiner, Art Unit 1771